Dismissed and Memorandum Opinion filed July 27, 2006







Dismissed
and Memorandum Opinion filed July 27, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00539-CR
____________
 
JAIME HERNANDEZ ALEJANDRO, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
208th District Court
Harris County, Texas
Trial Court Cause No. 1016308
 

 
M E M O R A N D U M   O P I N I O N
After a
jury trial, appellant was convicted of the offense of possession with intent to
deliver a controlled substance.  On March 30, 2006, appellant was sentenced to
fifty years= imprisonment in the Texas Department of Criminal Justice, Institutional
Division and a fine of $50,000 was assessed.  No timely motion for new trial
was filed.  Appellant=s notice of appeal was not filed until June 8, 2006.




A
defendant=s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial.  See Tex. R. App. P. 26.2(a)(1).  A notice
of appeal which that complies with the requirements of Rule 26 is essential to
vest the court of appeals with jurisdiction.  Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the
appeal.  Under those circumstances it can take no action other than to dismiss
the appeal.  Id.
Appellant=s counsel asks that we consider
appellant=s pauper=s oath, filed on April 10, 2006, and a designation of record on appeal on
April 12, 2006, as sufficient to show appellant=s intent to appeal.  Although the
Court of Criminal Appeals may consider these facts in determining whether to
grant an out-of-time appeal, Jones v. State, 98 S.W.3d 700, 703-04 (Tex.
Crim. App. 2003), the court of appeals must dismiss wheren no timely notice of
appeal has been filed.  Slaton, 981 S.W.2d at 210.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed July
27, 2006.
Panel consists of Justices Anderson, Edelman, and
Frost.
Do Not Publish C Tex. R. App. P.
47.2(b).